   Case 1:19-cv-05751-BMC Document 19 Filed 06/08/21 Page 1 of 2 PageID #: 481




                                  180 Montague Street, Suite 29E
                                    Brooklyn, New York 11201
                                      Phone: 973-722-3315
                                  Email: tar@rossmanlawfirm.com
                                   W: www.rossmanlawfirm.com
Todd A. Rossman, Esq.                                                                 New Jersey Office:
Licensed in New York and New Jersey                                        36 Cattano Avenue, Suite 6000
                                                                           Morristown, New Jersey 07962




                                             June 8, 2021

  VIA ECF
  Hon. Brian M. Cogan, U.S.D.J.
  United States District Court for the Eastern District of New York
  225 Cadman Plaza East
  Chambers 704S
  Brooklyn, New York 11201

                  Re:     Munoz v. 640, LLC
                          Civil Action No.: 1:19-cv-5751-BMC

  Dear Judge Cogan:

          This is an automobile negligence personal injury case involving three (3) Plaintiffs. This
  firm represents Defendants and the matter is scheduled for a Pretrial Conference on June 29,
  2021 - the second scheduled date. On April 7, 2021, Plaintiff’s counsel, Zachary Rozenberg,
  Esq., and I submitted a joint request to adjourn the Pretrial Conference for sixty (60) days due to
  my spine specialist expert’s, Dr. Jeffrey Klein, delay in providing me with his reports for all
  three Plaintiffs. Your Honor granted our request and the conference was rescheduled to June 29,
  2021. Unfortunately, Dr. Klein has not yet provided me with the reports. I have been in constant
  communication with him since then and he has told me the delay is due to a dramatic increase in
  his spinal surgery schedule since COVID-19 vaccinations began. I have discussed with him our
  court schedule and Your Honor’s previous accommodation, but his schedule has continued to be
  overloaded which is causing the delay in finishing the reports. Today, Dr. Klein advised he
  should be able to provide them in the next two weeks.

          I have conferred with Plaintiff’s counsel, Zachary Rozenberg, Esq., and we are
  respectfully submitting this correspondence as a joint request to adjourn the Pretrial Conference
  for sixty (60) days. Mr. Rozenberg and I have been working very amicably together and have
  commenced with settlement discussions. We have agreed to mediation once Dr. Klein’s reports
  are received. My clients’ insurance company has begun its evaluation of the case. However, Dr.
  Klein’s reports are the last piece of the puzzle and my client cannot complete its evaluation until
  they are received. The parties will not be deposing the experts, it will be a simple exchange of
 Case 1:19-cv-05751-BMC Document 19 Filed 06/08/21 Page 2 of 2 PageID #: 482




reports. Once that happens, my client needs 30 days to complete its evaluation and obtain
settlement authority due to the complex nature of the Plaintiffs’ injuries and treatment. We are
hopeful to mediate sometime in August.

          Because we are hopeful in settling this matter, we respectfully do not want to waste the
court’s time with pretrial preparation when it may not be necessary.

         To that end, we are respectfully requesting a sixty (60) day adjournment of the Pretrial
Conference. On a personal note, I am scheduled for a family vacation from August 23rd to
September 11th. To the extent Your Honor grants our adjournment request, I respectfully request
it to be after September11th.

       Thank you for Your Honor’s consideration.

                                     Respectfully submitted,

                                        Todd A. Rossman

                                        Todd A. Rossman

cc:    Zachary Rozenberg, Esq. – via ECF
